On petition for rehearing it is alleged that rehearing should be granted because "the Supreme Court overlooked and failed to consider the true facts when the Supreme Court determined that J.C. Stewart could not be sole boxing and wrestling commissioner because `to constitute the Boxing and Wrestling Commission of the City of Orlando there was required to be three members.' That is true under the ordinance now effective. It was not true at the time that Stewart acted as sole Boxing and Wrestling Commissioner. Stewart was acting under a prior ordinance, copy attached hereto and made a part hereof. That there was a prior ordinance appears on the face of this Record, (R. 10). In fact, there were several successive such ordinances."
Such ordinances so referred to do not appear in the record.
No authority is shown by the allegations of the alternative writ under which the relator had the power to incur any such indebtedness on behalf of the commission as is made the subject matter of this action.
The ordinance which does appear in the record clearly contemplates that no expense shall be incurred by the Commission *Page 568 
in connection with any matches, bouts or exhibitions, but it appears that all expense incident to such performances shall be borne by the promoters.
Section 4 of the Ordinance provides, in part:
"Section 4. The Boxing and Wrestling Commission of the City of Orlando shall thereupon promptly consider the said application for the purpose of determining whether or not the same is in good faith, and that said applicant is of sufficient financial responsibility to stage said boxing or wrestling exhibition as set forth in said application. If the Boxing and Wrestling Commission shall find said applicant is of good moral character and has sufficient finances for the purpose of staging said pugilistic exhibition," * * *.
We must be governed by the record as we find it.
Rehearing denied.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.